DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/11/2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 05/05/2021 and 05/25/2021. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Status
	Claims 9-20 are withdrawn.
	Claim 7 is cancelled.
	Claims 1-6, and 8 are examined as follows.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Regarding claim 1, claim limitation “an input device that receives as an input” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “device” coupled with functional language “receives input” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 1 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
	Paragraph 0036 of the specification states: The one or more input devices 108 can be computer devices used in conjunction with a processor (e.g., processor 122).  Example, input devices 108 include, but are not limited to: a personal computer, a desktop computer, a smart phone, a mobile device, a computer tablet, a laptop, a keyboard, a mouse, a touch screen, a combination thereof, and the like.
	For examination purposes, an input device is construed as a personal computer, a desktop computer, a smart phone, a mobile device, a computer tablet, a laptop, a keyboard, a mouse, a touch screen, a combination thereof, and the like.

Regarding claim 8, claim limitation “controller configures a setting of an oven […]” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “controller” coupled with functional language “configures a setting of an oven […]” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 8 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
	Paragraph 0039 of the specification states: In one or more embodiments, the one or more ovens 106 can also comprise one or more sensors 132.  The one or more sensors 132 can determine one or more product parameters of an item subsequent to a subject bake in the oven 106.  Example sensors include, but are not limited to: thermometers, infrared sensors, lasers, cameras (e.g., thermal imaging cameras, motion cameras, infrared cameras, and/or digital cameras), pressure sensors, scales, microphones, a combination thereof, and the like.  The controller 130 can be configured to direct the one or more sensors 132 to autonomously determine one or more product parameters.  Also, the controller 130 can send one or more determined product parameters to the oven management component 110 along with the corresponding baking identifier for the subject bake.	
	For examination purposes, a controller is construed as a generic controller.
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a 
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, and 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 

Regarding claim 1, the claim(s) contains subject matter “compares the product parameter final 

Regarding claim 1, the claim(s) contains subject matter “an oven recommendation component that generates recommendations based on a characteristic of an item prior to baking previously stored by the database management component known parameter and a baking setting implemented by the oven system during a new or in progress bake not previously associated with the characteristic of the item prior to baking” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. In para 0042, the specification states: The recommendation component 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 recites the limitation “the oven management system” in line 18. There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 1, the phrase “an oven recommendation component that generates recommendations based on a characteristic of an item prior to baking previously stored by the database management component and a baking setting implemented by the oven system during a new or in progress bake not previously associated with the characteristic of the item prior to baking and shares the recommendation with as the input device” are not definite. In particular, it is unclear how an oven recommendation component that generates recommendations based on a characteristic of an item prior to baking previously stored by the database management component  but the characteristic of the item prior to baking is not previously associated the characteristic of the item prior to baking. It should be noted that based on the ambiguity and obscurity of the claim language, the Examiner has interpreted the claim as best as can be understood and applied prior art accordingly.

Regarding claims 1-5, and 8, the terms "an item, the item, a characteristic, characteristics, settings implemented, a setting implemented, a to be complete bake, a completed bakes, the completed bake" are not definite. For example, the terms an item, and the item alternate between reciting an item, and the item such that it is not clear whether the item throughout the claims is/are the same or different item. It should be noted that based on the ambiguity and obscurity of the claim language, the Examiner has interpreted the claim as best as can be understood and applied prior art accordingly.

Regarding claims 1, 5, and 8, the terms "a processor, and a controller" are not definite. In particular, the processor and the controller as defined in the specification both are used for processing and executing baking information, therefore, either the processor or the controller is 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-6, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated over US 20140026762 A1 to Riefenstein (“Riefenstein”).

Regarding claim 1, Riefenstein discloses, an oven system (see commercial cooking device 1 in Fig. 3), comprising:
an input device (see command panel/user interface 4 and photo camera 5”) that receives as an input an intended final characteristic of an item after baking, a characteristic of the item prior to baking, and settings implemented by the oven system during baking (disclosed in para 0026 “Command panel/user interface 4 is provided on a front side of the commercial cooking device 1, so that the commercial cooking device 1 can communicate with a user” and para 0037 “Upon a request by the cooking device, the user holds the food into the picture capture area (or field of view) of the optics.  The picture taking means takes a picture of the food, and the controller deduces certain features from the picture and stores them for later recognition of the same kind of food.  Next, a dialogue is started with the user, and the user enters a name for the food.  If possible at that time or, alternatively, later, the user adds a cooking recipe for this type of food” and para 0038 “the user can enter certain physical characteristics such as, e.g., temperature or weight, into the data base”);
a memory (see “memory element” in para 0026) that stores computer executable components (disclosed in para 0026 “The data obtained by photo camera 5, 5', 5'' is stored in a temporary data stack memory element (not shown)”);
a processor (see “controller” in para 0026), operably coupled to the memory, and that executes the computer executable components stored in the memory, wherein the computer executable components comprise (disclosed in para 0026 “The data is accessed by a controller (not shown).  The controller evaluates the pictures and calculates data from the pictures with a digital photo filter and with pattern recognition algorithms”):
an oven management component (see digital optical identification means in para 0015) that identifies a characteristic of an item after baking of a to be completed bake based on a characteristic of the item prior to baking or setting implemented by the oven system during a new or in progress bake, shares the final characteristic of the item with as the input device (disclosed in para 0018 “capturing images of the recognized food to be cooked; analyzing the captured images to identify the food to be cooked; selecting a cooking recipe for the identified food to be cooked; and presenting the selected cooking recipe on a display”), compares the final (disclosed in para 0015 “The digital optical recognition means may provide a cooking recipe to the user of the cooking device and, alternatively, may start the cooking recipe automatically.  The digital optical recognition means includes picture taking means, stored data of previously presented food to be cooked, and a controller which may, inter alia, access and analyze the pictures obtained by the picture taking means and compare those pictures, preferably in digital format, to previously obtained date relating to food to be cooked.  Additional embodiments include the digital optical recognition means recognizing the placement of the food to be cooked in the cooking device, as well as adjustment of any selected recipe due to an already running cooking recipe in the cooking device”);
a database management component (see physical feature data base in para 0031) that stores associations between final characteristics of an item, characteristics of the item prior to baking, and settings implemented by the oven management system during baking of a completed bakes (disclosed in para 0035 “It will seldom be the case that picture data alone taken from food to be cooked will be absolutely identical to the data of former, prior food to be cooked which has previously been determined and stored in the physical feature data base”); and
an oven recommendation component (see “matching probability” in para 0035) that generates recommendations based on a characteristic of an item prior to baking previously stored by the database management component and a baking setting implemented by the oven system during a new or in progress bake not previously associated with the characteristic of the (disclosed in para 0035 “one decisive number for every one of the data sets may be calculated by, e.g., adding the matching probabilities of all the individual features.  The controller then may decide the most probable matched data set”).

Regarding claim 2, Riefenstein discloses, wherein the oven management component identifies the final characteristic of an item after baking of the to be completed baking in response to determining that a difference between the final characteristic of an item after baking and the characteristic of the item prior to baking or setting implemented by the oven system during the new or in progress bake is less than or equal to a threshold (disclosed in para 0015 “The digital optical recognition means may provide a cooking recipe to the user of the cooking device and, alternatively, may start the cooking recipe automatically.  The digital optical recognition means includes picture taking means, stored data of previously presented food to be cooked, and a controller which may, inter alia, access and analyze the pictures obtained by the picture taking means and compare those pictures, preferably in digital format, to previously obtained date relating to food to be cooked.  Additional embodiments include the digital optical recognition means recognizing the placement of the food to be cooked in the cooking device, as well as adjustment of any selected recipe due to an already running cooking recipe in the cooking device”).

Regarding claim 3, Riefenstein discloses, wherein the completed bake was performed in accordance with the characteristic of the item prior to baking or setting implemented by the oven system during the new or in progress bake (disclosed in para 0015 “The digital optical recognition means may provide a cooking recipe to the user of the cooking device and, alternatively, may start the cooking recipe automatically.  The digital optical recognition means includes picture taking means, stored data of previously presented food to be cooked, and a controller which may, inter alia, access and analyze the pictures obtained by the picture taking means and compare those pictures, preferably in digital format, to previously obtained date relating to food to be cooked.  Additional embodiments include the digital optical recognition means recognizing the placement of the food to be cooked in the cooking device, as well as adjustment of any selected recipe due to an already running cooking recipe in the cooking device”).

Regarding claim 4, Riefenstein discloses, wherein the oven management component identifies the final characteristic of an item after baking of the to be completed bake based on the  characteristic of the item prior to baking or setting implemented by the oven system during baking of the new or in progress bake and an additional characteristic of the item prior to baking or setting implemented by the oven system during baking , and the completed bake was performed in accordance with the characteristic of the item prior to baking or setting implemented by the oven system during baking but absent the additional characteristic of the item prior to baking or setting implemented by the oven system during baking (disclosed in para 0039 “Once the picture, picture features, name, and corresponding cooking recipe for a certain food type are stored in the data base, the cooking device can always identify this food type, and can start the cooking recipe, or amend an already running cooking recipe, directly after loading.  An amendment can especially be made in respect of the cooking time if an already running cooking recipe for another food has a slightly higher or lower cooking temperature than would normally be ideal for the newly-inserted product into the cooking device).
 
Regarding claim 5, Riefenstein discloses, further comprising:
an oven sensor (see photo camera 5”) that determines the characteristic of the item prior to baking and provides the characteristic of the item prior to baking to the oven management (disclosed in para 0026 “Command panel/user interface 4 is provided on a front side of the commercial cooking device 1, so that the commercial cooking device 1 can communicate with a user” and para 0037 “Upon a request by the cooking device, the user holds the food into the picture capture area (or field of view) of the optics.  The picture taking means takes a picture of the food, and the controller deduces certain features from the picture and stores them for later recognition of the same kind of food.  Next, a dialogue is started with the user, and the user enters a name for the food.  If possible at that time or, alternatively, later, the user adds a cooking recipe for this type of food”).

Regarding claim 6, Riefenstein discloses, wherein the oven sensor is selected from a group consisting of a camera, a laser, a scale and a thermometer (disclosed in para 0030 “picture taking means for capturing one or more picture(s) of the food to be cooked, especially an electronic image sensor, such as a CCD sensor or a CMOS sensor”).

Regarding claim 8, Riefenstein discloses, further comprising:
a controller (see touchscreen in para 0037) that configures a setting of an oven based on the final characteristic of an item of the to be completed bake (disclosed in para 0037 “A touchscreen may preferably be provided for giving signals to a user, and to receive commands and selections from the user during this and other processes”).

Response to Amendment
The amendment of 03/11/2021 is acknowledged. 

Response to Arguments
Applicant’s arguments file on 03/11/2021 have been considered.
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VY T NGUYEN whose telephone number is (571)272-6015.  The examiner can normally be reached on Monday-Friday (10am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on (571) 272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent 

/VY T NGUYEN/Examiner, Art Unit 3761  

/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761